Citation Nr: 1514308	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  05-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2006.  He also testified at a hearing before another VLJ in July 2006; the VLJ who conducted that hearing is no longer employed by the Board.  By a letter in dated June 2012, VA informed the Veteran that he had the right to request another Board hearing.  In July 2012, the Veteran responded that he did not want an additional hearing.

In March 2008 and September 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claim was again remanded to the AOJ in July 2013 to obtain an additional medical opinion.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

There is no competent evidence to show that the VA failed to timely diagnose the Veteran's squamous cell carcinoma of the right tongue base and that additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that additional disability occurred due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for squamous cell carcinoma of the right tongue base, claimed as the result of VA's failure to timely diagnose the disorder, have not been met.  38 U.S.C. § 1151 (West 2014); 38 C.F.R. § 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2004.  Additionally, the claims file contains the Veteran's statements in support of his claim.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination/medical opinion reports dated January 2010 and January 2014.   The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

In January 2010, the Veteran was afforded a VA examination to obtain an opinion as to whether his claimed residuals of squamous cell carcinoma, including osteoradionecrosis, osteomyelitis and/or pressure necrosis of the right mandible, were the result of VA treatment under the provisions of 38 U.S.C.A. § 1151; that claim was granted by the Board in January 2013.  Review of the examination report shows that the clinician reviewed the pertinent evidence of record, elicited from the Veteran a history of his claimed disabilities and performed a comprehensive examination.  

In January 2014, the Veteran's claim file was reviewed by an oncologist to obtain an opinion regarding the current appeal.  The evaluation report shows that after reviewing the complete evidence of record, including the January 2010 examination report, an October statement from the Veteran's private oncologist, the Veteran's statements and testimony in support of his claim, as well as reports of medical research studies, the clinician provided a well-reasoned explanation for his opinion that the Veteran's squamous cell carcinoma of the right tongue base is not the result of any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  Accordingly, the Board finds the VA medical report adequate upon which to base a decision in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  

Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

Title 38 U.S.C. § 1151 reads, in pertinent part, as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2014).  See also VAOPGCPREC 5-01.  The issue of informed consent has not been argued here, as the Veteran's contention is that his squamous cell carcinoma of the right tongue base was not timely diagnosed.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).

The Veteran avers that, as a result of a failure of VA to timely diagnose his squamous cell carcinoma of the right tongue base, he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.  Specifically, he claims that his carcinoma was misdiagnosed and several months went by before he was actually diagnosed.  See Board hearing transcript, March 2006, p.11.

VA treatment records show that, in December 1999, the Veteran was seen in the outpatient primary care clinic for complaints of headache, sore throat and ear pain.  He was  diagnosed with probable sinusitis and eustachian tube dysfunction of the throat, given a prescription for a decongestant and was advised to follow up if he did not get better.  A January 2000 note indicated the Veteran's right ear symptoms had improved.  During his next outpatient consultation in February 2000, he was again diagnosed with eustachian tube dysfunction.  It was also noted that the throat was "okay," with no indication of nodules.  Notably, the record also shows that the Veteran was specifically told to return to the clinic in 10 to 20 days if his symptoms had not improved.  

The Veteran did not return to the VA primary care clinic until June 2000, when he was seen for complaints of persistent ear symptoms.  At that time, a referral to ear, nose and throat (ENT) was made.  Although a subsequent note of July 25, 2000 shows that the Veteran's appointment was cancelled by the ENT clinic, he was evaluated two days later for potentially-related symptoms of blood in the sputum.  According to the report by the January 2014 VA oncologist, the findings at that time were consistent with a pulmonary process, as opposed to a head and neck primary cancer.   

The Veteran was next seen by ENT in August 2000, with a complaint of bilateral ear pain.  The physical examination showed no oral lesions, and a plan for assessment of the therapy offered at that time (corticosteroid inhaler, ear drops and antireflux agents) at the planned follow-up in two months.  One month later, in September 2000, the Veteran was seen in the primary care clinic and was found to have a firm, 7 x 5 cm mass in the right neck; there was no comment about the oral examination.  During a consultation with ENT the following day, the Veteran was found to have fullness at the base of the tongue with normal tongue mobility, no discrete lesions and was confirmed to have a large mass of the right neck.  Fine needle aspiration (FNA) and CT scanning were recommended and were preformed within the next two days.  Although the September FNA was negative, a subsequent biopsy in October 2000 revealed a final diagnosis of invasive squamous cell carcinoma of the base of the tongue/oropharynx/oral cavity.  The Veteran was subsequently treated for the condition.

In January 2014, the Veteran's claims file was reviewed by a VA oncologist.  Included in the record was an October 2010 statement from the Veteran's oncologist, who suggested that the Veteran's carcinoma "could have advanced" due to the alleged delay by VA in diagnosing the disorder.  After reviewing the complete evidence of record, the clinician opined that it was less likely than not that the Veteran's squamous cell carcinoma of the right tongue base was a result of VA's alleged failure to timely diagnose the disease and that no additional disability had resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The oncologist noted that the Veteran had undergone several physical examinations during the period in question (between his first complaints in December 1999 and actual diagnosis in October 2000), where neither the mucosa of the mouth, nor the neck were found to be abnormal.  He further noted that the follow-up period and assessments between the original possibly-related presenting symptoms in December 1999 and the interval assessment of February 2000 were appropriate based on the documentation of the Veteran's complaints, evidence of improvement with empiric therapy and typical intervals of follow up.  Similarly, he found that the follow-up actions, intervals and assessments performed between his ENT evaluation in August 2000 and final diagnosis and initiation of definitive therapy were also in keeping with his complaints, assessments, including physical examination, biopsy, pathology review, and imaging assessment when there is a concern for cancer.  

The examiner next addressed the more specific question of whether the Veteran's cancer progression was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in not diagnosing the condition during the period between February 2000 and August 2000 - and  whether the lack of implementation of the follow-up plan that the Veteran return within 10-20 days of the February 14, 2000 visit to see if a laryngoscopy should be performed was also due to negligence on the part of VA.  

The examiner observed that the June 2000 evaluation and plan were clear and the assessment and referral to ENT was appropriate.  He also noted that the treatment notes from the July 2000 evaluation suggested that the Veteran had both symptomatic and physical findings consistent with a pulmonary, rather than ENT process.  He also observed that although the ENT note from September 12, 2000 described the Veteran as reporting that his neck node had been present since February 2000, the primary care note from September 11, 2000, documented that he reported that the neck node had only been present for 10 days, and had manifested after his intubation for surgical hemorrhoidectomy on August 28, 2000.  Specifically, the clinician found that, although the February 14 recommendation for a 10-20 day follow-up with possible laryngoscopy was neither followed by VA, nor the Veteran, the responsibility for follow-up would be shared by the Veteran since the recommendation was based on his assessment of whether his symptoms had improved, which VA would not know without his initiating the next encounter.  

Moreover, he opined that, given the lack of mucosal abnormality found during the in-operating-room laryngoscopy in October 2000, it is unlikely that an earlier, in-office laryngoscopy in February 2000 would have revealed findings of cancer.  Thus, the examiner concluded that, in the absence of physical findings and with an alternative diagnosis (eustachian tube dysfunction in a smoker), it is also unlikely that empiric imaging with CT scan or MRI would have been performed earlier as an alternative diagnostic approach.  

Finally, with respect to the question of whether the Veteran's outcome would have been different if an earlier diagnosis had been made, the clinician noted that the most complete analyses on the topic of the impact of delay in head and neck cancer on either patient stage (which determines therapeutic strategy), or patient outcome suggest that there is no clear impact of delay in diagnosis on patent stage or outcome for oral cavity or oropharyngeal cancers, which was the approximate classification of the Veteran's cancer.  He concluded that, given the Veteran's clinical course and ultimate findings, it is more likely than not that the treatment strategy recommended would have been the same as what he was eventually offered, and that there is no probative evidence that the Veteran would have been spared the treatment he received, whether or not the neck node had been present in February of 2000 (which is not supported by the physical examination documentation) or not clinically-manifest until September 2000 (when it was clearly documented as being present).  

Based on a review of the evidence of record, the Board concludes that the requirements for compensation under 38 U.S.C.A. § 1151 are not met, as the probative evidence fails to establish that the Veteran incurred any additional disability as a result of VA's alleged delay in diagnosing his squamous cell carcinoma of the right tongue base.  Specifically, there is no probative evidence to show that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care proximately caused any additional disability or the permanent aggravation of any disability.  

The Board has considered the statement from the Veteran's private, treating oncologist, who wrote that "...the patient tells me that he first presented to the VA in 1999 with head and neck symptoms, but [he] feels that these symptoms were not pursued for quite some time.  Certainly in this time period, the patient's tumor could have advanced."  Letter from F.C.C., MD., October 2010 (emphasis added).  

The Court has held that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The private physician's statement not only appears to be based on an inaccurate statement from the Veteran that he presented to VA in 1999 with head and neck "symptoms" that were presumably suggestive of carcinoma, but it is also too speculative to be considered probative.  The Court has held that that use of equivocal language, such as "possible," or, in this case, "could have advanced," makes a statement by an clinician speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

In addition to the medical evidence of record, the Board has considered the Veteran's personal contentions, as well as those of his wife, that a delay by VA in diagnosing his carcinoma resulted in some additional disability.  Although lay persons are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)), they lack the requisite medical expertise to offer a medical opinion without competent substantiation.  See Bostain at 127.  The issue here involves a complex matter, which requires specialized training for a determination.  The lay statements as to the existence of an additional disability and the standard of care provided are of little probative value.

The preponderance of the competent evidence is against a finding demonstrating the presence of additional disability due to VA negligence, lack of proper skill, error in judgment or similar instance of fault.  Accordingly, the claim must be denied.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


